DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of invention(s) in the reply filed on 4/13/21 is acknowledged.  
	The traversal is on the ground(s) that:  
There is no undue burden;
The method & apparatus have similar language.
	This is not found persuasive because:
What constitutes an undue burden may be open to argument, but that there is an additional burden is clear.  Each additional claim(s) to treat is an additional burden.
Similar language is non-sequitur; but rather if the claimed invention(s) are coincident in scope.  
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
	The drawings fail to show and/or identify: 
The air supply;
The discharge mechanism;
The discharge nozzle;
The ball & socket;
The relief valve(s);
The inspection socket;
The pressure gauge
The bush bearing;
The exhaust valve(s).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-10 & 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim(s) 6, the scope of this claim(s) is simply not understood.  With “gradual reduction in diameter” the examiner can recognize an attempt to capture a tapering inner diameter of the discharge mechanism. Beyond that, particularly in view of claim(s) 5, the examiner is at a loss.  Further, the phrase "like a venturi" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
	With regard to claim(s) 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Further, what constitutes a “suitable diameter” is open to question as any hole with let air in.  How much air is needed?  
	With regard to claim(s) 19, “air holes” & “dampening device/spring” lack(s) antecedent basis. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11, 13 & 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matson (3,915,339).
Matson (3,915,339) disclose(s) :
air blaster, figure(s) 1;
tank 10;
air supply, labeled as such, figure(s) 1;
dual piston assembly, from 52 to 66 inclusive, figure(s) 2;
inlet(s) piston 62 & 78;
outlet(s) piston 54;
coupling mechanism comprising a connecting rod 72;
dampening device 80;
discharge mechanism 52;
discharge nozzle, where 44 meets 32; 
sealing lip 44;
dual flanged coupling 32, 28 & upper most left member(s), namely that flange, figure(s) 1;
discharge pipe(s) 28;
inspection socket 82.  

	The applicant is to note, the inlet(s) piston 62 & 78 moves in tandem via component 78.  Further, the discharge mechanism contracts as it moves rightward; figure(s) 2.   
	With regard to claim(s) 3, Matson (3,915,339) disclose(s) a shaking air blaster to the same degree, & in the same way as applicant’s disclosed invention(s).  
	With regard to claim(s) 5-6, Matson (3,915,339) disclose(s) a gradual reduction in diameter creating a venturi effect between diameters of 52 & 48.  

	With regard to claim(s) 11, as Matson (3,915,339) disclose(s) an otherwise continuous enclosure, assembly is achieved through insertion via the inlet(s).  
	With regard to claim(s) 13, Matson (3,915,339) disclose(s) a hollow, cylindrical outlet(s); see 44, figure(s) 3.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-11, 13-14 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matson (3,915,339) in view of Treat (6,321,939).
With regard to claim(s) 14, Matson (3,915,339), in column(s) 3, fourth paragraph does not teach(es) away from lubricant application; but rather suggests a neutral applicability. Treat (6,321,939) teach(es) lubricant application in an air blaster comprising a centrally oriented dual piston; column(s) 7, line(s) 31.
	It would have been obvious to modify Matson (3,915,339) to employ lubricant in order to either increase efficiency or accommodate practical considerations as taught by Treat (6,321,939).  
Claim 1-12, 13-14 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matson (3,915,339) in view of Treat (6,321,939) and Cirillo et al. (3,637,110).
	With regard to claim(s) 12, Matson (3,915,339) lack(s) a pressure relief valve(s) and a pressure gauge.  Treat (6,321,939) disclose(s) a pressure relief valve(s) 50.  Cirillo et al. (3,637,110) disclose(s) a pressure gauge in an air blaster comprising a centrally oriented dual piston; column(s) 2, line(s) 63.  
	The applicant is to note, applicant’s claim language does not require either member(s) to be on the cylindrical periphery of the tank.  But none the less, Matson (3,915,339) disclose(s) a socket on the cylindrical periphery.  
	It would have been obvious to modify Matson (3,915,339) to provide a pressure relief valve(s) and a pressure gauge in order to either increase efficiency or accommodate practical considerations as taught by Treat (6,321,939) and Cirillo et al. (3,637,110).

	Conclusion
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3651